Citation Nr: 0517925	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  99-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In February 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript is associated with the claims file.

The Board notes that, concurrent with this appeal, the 
veteran raised a claim for service connection for a duodenal 
ulcer.  In a November 2002 rating decision, that claim was 
granted.  The RO's action represents a full grant of the 
benefit sought on appeal, and the Board will confine our 
decision to the issue as set forth above.

By way of procedural background, we note that, in June 2003, 
the Board undertook development pursuant to regulations 
issued in 2002, which authorized the Board to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii) (2003).  

However, the U.S. Court of Appeals for the Federal Circuit 
later invalidated the aforementioned development regulations.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board 
remanded the veteran's case to the RO in December 2003, so 
that initial consideration of any additional evidence 
obtained would be by the agency of original jurisdiction.

As such additional development has been completed, the claim 
is now properly before the Board.





FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that, prior to June 3, 2004, the veteran's 
service-connected back disability was characterized by no 
reported episodes of incapacitation, by flexion limited to no 
more than 90 degrees, with extension to 30 degrees, and by no 
manifestation of muscle spasm.

2.  With consideration of reasonable doubt, the competent and 
probative medical evidence of record demonstrates that, as of 
June 3, 2004, the veteran demonstrated muscle spasm in his 
lower back on clinical examination, sufficient to support a 
higher disability rating.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 10 percent for lumbosacral strain with 
degenerative disc disease, prior to June 3, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a; 
Diagnostic Code 5293 (2002), effective prior to September 23, 
2002; Diagnostic Code 5293 (2003), effective as of September 
23, 2002; Diagnostic Codes 5235 to 5243 (2004), effective 
September 26, 2003.

2.  Giving the benefit of the doubt to the veteran, the 
criteria for a 20 percent disability rating, but not higher, 
for lumbosacral strain with degenerative disc disease, 
effective June 3, 2004, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40-4.42, 4.45, 4.71a; Diagnostic Code 5293 (2002), 
effective prior to September 23, 2002; Diagnostic Code 5293 
(2003), effective as of September 23, 2002; Diagnostic Codes 
5235 to 5243 (2004), effective September 26, 2003.



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

VA outpatient records dated from June 1993 to June 1994 show 
the veteran continued to complain of and receive treatment 
for low back pain.

An October 1994 VA record shows the veteran was involved in a 
motor vehicle accident in August 1994.

A December 1997 VA outpatient record shows the veteran had 
low back pain, status post a motor vehicle and residual 
lumbar injuries in 1984 and 1992.

In May 1997, the veteran underwent VA examination.  He had a 
lumbar sprain during service in 1979 and was treated at the 
Air Force Hospital.  He had waist traction for ten days and 
was given light duty for two weeks.  He reported receiving 
physical therapy at the VA medical center in 1981 for his low 
back pain.  It was noted that the veteran had suffered injury 
to his back in 1995 in a car accident.  He complained of low 
back pain and numbness in both thighs when he sat.  Some days 
he had to use a straight cane when the weather was damp.  He 
could not play basketball, and had difficulty in bending 
recurrently.  On examination, straight leg raising was 
negative bilaterally.  Gross straight less raising was 
negative.  The spine showed tenderness at L5-S1 (5th lumbar 
vertebra - 1st sacral segment).  Range of motion was forward 
flexion to 95 degrees, backward extension to 30 degrees, left 
lateral flexion to 32 degrees, right lateral flexion to 40 
degrees, rotation to the right to 34 degrees, and rotation to 
the left to 32 degrees.  Pain was felt at the end stage of 
all movements.  X-rays showed progression of degenerative 
changes at the level of L5-S1 with further compression upon 
ventral aspect of thecal sac and compromised bilateral 
foramina.

In an August 1997 rating decision, the RO increased the 
veteran's disability rating from 0 to 10 percent.




A February 1998 VA record shows the veteran's van went into a 
manhole that day, and the veteran since complained of low 
back and neck pain.

In a February 1998 private treatment record, S.K., M.D., 
indicated that the veteran was examined and found to have 
restricted range of motion and palpable muscle spasm, 
indicating the possibility of facet joint dysfunction.  The 
impression of the lumbar spine was moderate hypertonicity 
noted in neutral and forward flexion in the areas of L3 and 
L5.  A subsequent February 1999 treatment record showed the 
veteran complained of low back pain after an accident in 
February 1998.  He also had been in a previous motor vehicle 
accident in 1994.  On examination, the veteran flexed to 40 
degrees, extended to 15 degrees, rotated to 15 degrees 
bilaterally, and had lateral flexion to 10 degrees 
bilaterally.  The lumbar spine showed severe diffuse bulge at 
L5/S1.

In June 2001, the veteran received from the Social Security 
Administration (SSA) a fully favorable decision as to his 
claim for disability benefits.  The impairments that were 
considered severe for the purposes of evaluating the veteran 
under the SSA regulations were coronary artery disease, upper 
gastrointestinal bleed from a duodenal ulcer, black and neck 
disorders, and lumbar radiculopathy.

Private treatment records from H.H., D.C., show that he 
treated the veteran from February 1998 to August 2001.  Most 
visits consisted of spinal manipulation.  The diagnosis was 
severe internal derangement of the cervical and lumbar spine.

In a February 2003 document, Dr. H indicated that he had 
treated the veteran since February 1998.  He was the 
veteran's primary care provider regarding his spinal 
disability.  He reviewed the veteran's private hospital 
treatment records.  The veteran's diagnosis was spinal 
stenosis, spinal arthritis, disc herniation, radiation nerve 
damage, reduced range of motion, spasm, and decreased deep 
tendon reflexes.  Dr. H answered "yes" to a printed sheet 
asking whether the veteran exhibited characteristic pain on 
motion, exhibited muscle spasm on extreme forward bending, 
and exhibited listing of the whole spine to the opposite 
side,


positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space, or a sum of the above with abnormal mobility on forced 
motion.

In February 2003, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  He indicated that 
he most recently sought treatment with a chiropractor, about 
twice a week.  He most recently saw him in 2001.  Before 
2001, the veteran repeatedly sought treatment with the 
chiropractor.  The last time he went to the VA medical center 
was for one of his examinations associated with this claim.  
He also saw a private physician from 1998 to 2001.  He stated 
that all of his treating physicians said there was narrowing 
in his spine.  He had received no treatment in the past two 
years.  He was afraid to take pain medication because of what 
happened to him, but he was always in pain.  He described 
pain that radiated down his legs.

On a good day, the veteran described a numbing feeling.  He 
was always aware of his back and the potential pain, even on 
a good day.  He had more severe days than good days.  He felt 
his back spasm.  He had to stretch his back in the morning.  
Pain generally radiated only down his right leg and right 
arm.  His range of motion varied on different days.  The 
veteran described one automobile accident in the 1980s, while 
he was in the Reserves.  He had been in other accidents, and 
was treated by VA and private doctors.  The veteran described 
that his back always felt the way it did now, and said his 
post-service accidents did not change his disability much.

In June 2003, the Board issued a development memorandum, 
seeking additional evidentiary development on the veteran's 
claim.  As described in the Introduction, above, in December 
2003, the Board remanded the claim to the RO for the reasons 
set forth in the June 2003 development memorandum.

In June 2004, the veteran underwent VA examination.  His 
claims file was reviewed.  The veteran reported no treatment 
and no flare-ups.  He described

numbness in the right leg, no weakness, no visual 
disturbance, and a few dizzy spells.  He did have bowel 
complaints.  He did not use a cane, crutches, or a brace.  
His gait was steady.  He never fell.  He had to stop after 
walking about two blocks or fifteen minutes.  There was no 
recent trauma or injury, and the veteran never had undergone 
surgery.  He did not need assistance with activities of daily 
living.

Range of motion of the cervical spine was forward flexion 
from 0 to 45 degrees, extension from 0 to 45 degrees, left 
lateral flexion from 0 to 40 degrees, right lateral flexion 
from 0 to 36 degrees, left lateral rotation from 0 to 60 
degrees, and right lateral rotation from 0 to 64 degrees.  
There was mild pain on the side of the neck at the end of 
lateral flexion and rotation.  Five repeated motions of the 
neck increased pain by 30 percent.  There was no weakness and 
no additional loss of range of motion.  There was objective 
evidence of painful motion and spasm.  There was no weakness.  
There was vague tenderness in the neck area.

Examination of the thoracic spine showed forward flexion from 
0 to 90 degrees, extension from 0 to 30 degrees, left lateral 
flexion from 0 to 30 degrees, right lateral flexion from 0 to 
30 degrees, left lateral rotation from 0 to 30 degrees, and 
right lateral rotation from 0 to 30 degrees.  The veteran 
felt pain at the end of all motion.  Five repeated movements 
of the lumbar spine increased pain about 30 percent.  There 
was no fatigue or weakness seen.  There was no lack of 
endurance found.  There was no additional limitation due to 
pain.  There was objective evidence of painful motion and 
spasm.  There was no weakness.  There was tenderness at L4-
S1.  The veteran's gait was normal.

There was inconsistent sensory dullness seen in both feet.  
There was no intervertebral disc syndrome.  Previous X-rays 
showed degenerative disc disease of the lumbar spine.  The 
diagnoses were recurrent lumbosacral spine sprain during the 
service and after the service, progressive degenerative 
changes of L5-S1, both facet and disc with neural foraminal 
stenosis since 1994, chronic low back and neck pain syndrome, 
and slight disc degenerative C5-C7 (cervical vertebra).



II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a May 2004 letter, the RO informed the veteran of the 
development being done on his claim and the evidence needed 
to substantiate his claim.  In addition, the veteran was 
advised, by virtue of a detailed March 1999 statement of the 
case (SOC) and May 2002 and February 2005 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to an increased rating.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
February 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Any notice provided by VA 
must be read in the context of prior, relatively 
contemporaneous communications.  See Mayfield, supra, slip 
op. at 27. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

The veteran's service-connected lumbosacral strain with 
degenerative disc disease, is rated 10 percent disabling.

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, and including DC 
5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the February 2005 SSOC, 
described above.  Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old DC 5293, effective prior to September 23, 2002, 
a 10 percent evaluation was warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability which involves pain and 
discomfort, as well as some slight limited motion.  We have 
carefully reviewed the extensive medical findings set out 
above.  The Board finds, first, that the veteran's disability 
does not warrant an increase to a 20 percent disability 
rating under the criteria of old DC 5293.  Primarily, the 
June 2004 VA examiner specifically found that the veteran did 
not have intervertebral disc syndrome.  Furthermore, no 
evidence of record shows a diagnosis of intervertebral disc 
syndrome.  In any case, there is no evidence that the veteran 
suffered from any attacks associated with his back 
disability.  Therefore, the Board cannot find, based upon the 
record before us, that his disability warrants a 20 percent 
disability rating under this diagnostic code.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 10 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.

38 C.F.R. § 4.71a, DC 5292, awards a 10 percent disability 
rating for slight limitation of motion of the lumbar spine, 
20 percent disability for moderate limitation of motion, and 
40 percent disability for severe limitation of motion of the 
lumbar spine.  While the veteran has definitely demonstrated 
some limitation of his lumbar spine, his VA examination 
reports do not show that his limitation is moderate.  Indeed, 
the VA examination reports show he could flex to at least 90 
degrees and extend to 30 degrees.  While one private 
treatment report showed flexion limited to 40 degrees and 
extension limited to 15 degrees, no other medical evidence of 
record shows any similar findings.  Moreover, this last 
treatment occurred just after the veteran incurred another 
post-service motor vehicle accident.  Records since that time 
show the veteran's range of motion returned to the values he 
demonstrated prior to the 1998 accident.  Therefore, while 
this demonstrates some limitation in motion of the veteran's 
lumbar spine, it is not so much that it could be described as 
moderate, rather than slight.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), a 
lumbosacral strain is rated as 10 percent disabling with 
characteristic pain on motion; 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position; and 40 
percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In evaluating 
the claims file, the Board notes that the February 2003 
opinion finds that the veteran demonstrates the exact 
symptoms that are required for a 20 or 40 percent disabled 
rating under this code.  However, in reviewing the submitted 
records of Dr. H, who provided that opinion, the Board notes 
that none of his treatment records show any of the symptoms 
he then indicated the veteran incurred.  Specifically, there 
is no evidence that Dr. H observed any of the symptoms 
associated with a 40 percent rating under this code.

However, the Board observes that the June 2004 VA examiner 
noted the veteran had muscle spasms in his back on range-of-
motion testing of his lateral spine.  Therefore, under this 
DC 5295, and giving the benefit of the doubt to the veteran, 
the Board finds that an increase to a 20 percent rating is 
warranted as of the date of the veteran's examination, which 
is June 3, 2004.  An increased rating effective in February 
1998, when muscle spasm was also detected, is not warranted 
because, as stated above, this examination occurred just 
after the veteran's February 1998 automobile accident not 
related to his military service.  However, for the reasons 
discussed above, the veteran's disability does not warrant a 
40 percent rating under this code.

As noted, effective September 23, 2002, the criteria for 
rating intervertebral disc syndrome were amended.  Under 
38 C.F.R. § 4.71a, DC 5293 (2003), intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Id.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  Id.


In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 20 percent.  The veteran has not 
testified, and a physician has not described, that he is 
incapacitated for between two and four weeks each year.  As 
noted under the code, the incapacitating episodes must be 
reported and treated by a physician.  They cannot merely be 
self-reported and instituted.  Additionally, as noted above, 
the veteran was never diagnosed with intervertebral disc 
syndrome, and the June 2004 examiner specifically stated he 
did not have it.  Therefore, an increase to 20 percent is not 
warranted under that version of DC 5293.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Here, the Board finds that an increase to a 20 percent 
disability rating is not warranted prior to June 3, 2004, 
because there is no medical evidence that the veteran's 
disability warranted it.  Specifically, prior to that date, 
there is no evidence of spasm, abnormal gait, or abnormal 
spinal contour.  Furthermore, while one specific private 
treatment record shows the veteran's forward flexion was 
limited to 40 degrees, as stated above, this treatment was 
receive just after an automobile accident that was unrelated 
to the veteran's military service.  A subsequent VA 
examination report showed the veteran's forward flexion 
returned to its previous value.  Therefore, the Board does 
not find that an increase to a 20 percent disability rating 
is warranted prior to June 3, 2004.

The Board also finds that an increase beyond 20 percent is 
not warranted, after June 3, 2004, under this code.  
Specifically, the veteran was never diagnosed with ankylosis 
of the thoracolumbar or cervical spine, and the limitation in 
his range of motion does not equal the values required under 
this code.  Therefore, an increase to more than a 20 percent 
disability rating is not warranted.

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome were renumbered and are, 
instead, located at 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  The specific criteria, however, were not amended, 
except that DC 5243 provides that the alternative to this 
code is to rate the disability under the General Rating 
Formula for the spine, as discussed above.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca, 
supra.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997);  38 C.F.R. § 4.40.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected back disability are 
contemplated in the 10 percent rating prior to June 3, 2004, 
and the 20 percent rating, effective June 3, 2004, as 
assigned by the Board.  There is no indication that pain, due 
to disability of the spine, has caused functional loss 
greater than that contemplated by the assigned evaluations.  
38 C.F.R. § 4.40, 4.45; DeLuca, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Court precedents and General Counsel opinions, which required 
us to apply the old criteria despite their having been 
rescinded.  In any future claims and adjudications, the RO 
will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.

In view of the foregoing, the Board finds that the 
evaluations assigned in this decision adequately reflects the 
clinically established impairment experienced by the veteran.  
As the evidence preponderates against the claim for a rating 
in excess of 10 percent prior to June 3, 2004, and a rating 
in excess of 20 percent, effective June 3, 2004, our exercise 
of the benefit-of-the-doubt doctrine does not extend beyond 
the increase granted herein.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

ORDER

An evaluation in excess of 10 percent for a low back 
disability with degenerative disc disease, prior to June 3, 
2004, is denied.

An evaluation of 20 percent for a low back disability with 
degenerative disc disease, effective June 3, 2004, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


